On January 25, 1999, the defendant was sentenced to the following: Count I: twenty (20) years in the Montana State Prison, with ten (10) years suspended, to run concurrent to the sentence imposed for Count II; Count II: ten (10) years in the Montana state Prison, with all of said term suspended. The defendant is required to complete both Phase I and II of the Sex Offender Treatment Program while incarcerated at Montana State Prison.
On August 19,1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Deirdre Caughlan. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence be amended as follows: Count I: forty (40) years in the Montana State Prison, with thirty (30) years suspended; the sentence imposed in Count II shall remain the same. The reasons for the amended sentence is that the current sentence is inadequate to protect the public in terms of the length of probation. All the conditions of parole eligibility and probation will remain in effect, with the added condition that the defendant participate in some type of aftercare program for sexual offenders throughout his probationary period. The Board feels this man requires lifetime supervision to prevent further victimization.
*71Done in open Court this 19th day of August, 1999.
DATED this 9th day of September, 1999.
Acting Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Alt. Member, Hon. Robert Boyd